EXHIBIT 10.1

 

GRAPHIC [g371501kii001.jpg]

 

 

Contract of Employment (amended as of June 15, 2009)

 

with

 

Iron Mountain Belgium NV

 

 

--------------------------------------------------------------------------------

 

Marc Duale

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

This document and the covering offer letter, together with the general terms and
conditions of employment contained in the employee handbook, comprises the
Contract of Employment between Marc Duale and Iron Mountain Belgium NV,
(hereafter referred to as ‘the Company’ or ‘Iron Mountain’).

 

1.             Details of your position

 

Secondment:

Following your recent promotion as President, Iron Mountain International, we
agree that you need to spend more time in Asia Pacific to define our growth
strategy in this theatre, particularly in China, India and Australia. 
Consequently, Iron Mountain is seconding you to Hong Kong for an expected time
period of 3 years.

 

 

Effective Date of Amendment:

Your employment with Iron Mountain started May 8, 2006.  This amendment
commences as of June 15, 2009.

 

 

Job Title:

President, Iron Mountain International.  In this post, you will be responsible
for Iron Mountain’s business throughout the Europe, Asia Pacific and Latin
America theatres; however,  you may be required to carry out any other duties as
determined by the management from time to time.

 

 

Reporting to:

Bob Brennan, President and Chief Executive Officer, Iron Mountain Incorporated.

 

 

Place of Work:

You will maintain an office in Hong Kong and wherever else appropriate to your
business commitments and travel.  Due to the international business of Iron
Mountain, you will be performing your services around the world.

 

2.             Remuneration

 

Salary:

 

For the period from June 15, 2009 to December 10, 2009, your base salary will
continue to be £414,475 per annum.  From December 10, 2009 onward your base
salary will be €517,830 per annum and paid in 13,92 installments.

 

Your salary will continue to be paid into your bank account in Belgium on the
28th day of each month or the Friday before if the 28th falls on a Saturday and
the Monday thereafter if it falls on a Sunday.

 

Executive Bonus Scheme:

 

Your total annual incentive compensation opportunity for 2009 will continue to
be 60% of your eligible earnings. Your total annual incentive compensation
opportunity for 2010 will be 80% of your eligible earnings.  Your incentive
compensation is comprised of several components.  Please refer to your Incentive
Compensation Plan document for specific component details.

 

The plan will be payable annually, on or before March 15th following the
calendar year end, subject to the completion of financial reporting and approval
processes.  To receive payment, you must be actively employed at the time of
payment.

 

The Company reserves the right to review this plan, normally on an annual basis.

 

--------------------------------------------------------------------------------


 

Housing Allowance:

 

This remains per your current arrangements, no additional payments will be made
regarding your stay in Hong Kong.

 

Children’s’ Education Fees:

 

This remains per your current arrangements, no additional payments will be made
regarding your stay in Hong Kong.

 

Car / Car Allowance:

 

You will continue to have the option of a company car up to a capital value of
€74,944 or a car allowance up to a maximum of €24,981 per year.  If you chose
the car allowance, Iron Mountain will also provide a yearly motor insurance
supplement, which is currently €812 per annum.  The amount of supplement used
will be taxed as a benefit in kind.  This supplement may be reviewed by the
company on a yearly basis, in line with market fluctuations for insurance.  You
also have the option of a fuel card or cash allowance of €2,498 per annum. 
Please refer to the Executive Car Policy enclosed for full details of terms and
conditions.

 

Work Permit / Visa Procedures:

 

The Company will continue to undertake the necessary work permit/visa procedures
for you to work legally in Hong Kong.  This will be handled by Ernst & Young
Hong Kong and paid for by the Company or another entity of Iron Mountain.

 

3.             Currency

 

All payments made after the execution of this Agreement will be paid out in
Euros (€).

 

4.             Personal Travel:

 

Your home country for travel allowance will be considered as Hong Kong.  Visits
to your family outside of Hong Kong should be accommodated within planned
business trips or personal holiday.

 

5.             Holidays

 

Your holiday entitlement will be 25 days per annum plus all Hong Kong public and
Belgian public holidays.

 

Note that you may not carry forward unused holiday entitlement to another year. 
Unearned holiday will be deducted from your final pay.

 

6.             Sickness

 

In case of incapacity arising from illness or accident, you will warn the
Company (if needed by telephone) before 10 a.m. on the first working day of
incapacity.

 

In addition, within 48 hours following the beginning of the incapacity, you will
provide the Company with a medical certificate proving the incapacity, stating
its possible duration and specifying whether you are allowed to go out or not.

 

In case of prolongation of the incapacity, you are bound to warn the Company
thereof and to provide the Company with a new medical certificate within the 48
hours.

 

--------------------------------------------------------------------------------


 

Any unjustified absence may be regarded by the Company as a serious cause
justifying the termination of the contract without prior notice nor indemnity.

 

The Company may request an independent medical report on your health and/or
request that you undergo a medical examination if you are absent from work due
to illness for more than 4 consecutive weeks, or if you are taking frequent
short periods of absence.  Please refer to the Company’s Absence Policy for
further details.

 

7.             Discretionary Benefits

 

Life Assurance:

The Company will provide life assurance cover equivalent to 4 times the amount
of your basic annual salary from the date you join the Pension Scheme.  This
cover is subject to joining the pension scheme.

 

 

Medical Insurance:

You will join the Company’s International Medical insurance plan through CIGNA. 
Full family cover will remain available.  Additional details of the plan will be
provided to you under separate cover.

 

 

Stock Options:

You have participated in the Iron Mountain 2002 Stock Option Plan and your
entitlement in this respect remains unchanged.

 

 

Tax Assistance:

You will be liable for your personal taxes and the filing of your tax returns. 
For the duration of your time in Hong Kong the Company will reimburse the cost
of annual tax returns declarations up to an annual expense not to exceed
€5,000.  To assist Iron Mountain in satisfying its tax reporting obligations in
the various jurisdictions in which you work, you agree to provide Iron Mountain
Incorporated’s Vice President of Compensation & Benefits with a report in the
first month of each calendar quarter providing the allocation of days per
jurisdiction in the preceding quarter.

 

8.             Termination

 

The present contract may be terminated by each party in accordance with the
provisions of the Act of July 3rd, 1978.

 

Pursuant to S. 82, §5 of the aforementioned Act, the parties agree that the
Company will observe, after the completion of the trial period, a notice period
of minimum 4 months. This period shall be increased by a further period of three
months at the beginning of each period of five years service with the same
employer.  Bonus payments will be made at the discretion of the Chief Executive
Officer of Iron Mountain Incorporated.

 

You will at any time upon request, and in any event upon the termination of your
employment, return to the Company all Company property in your possession or
under your control including computer hardware, documents, disks and tapes.  On
leaving the Company you will also be required to advise your line Manager of all
access codes and passwords within your knowledge, which relate to your
employment with the Company.

 

Upon the termination of your employment with Iron Mountain, you will return to
Iron Mountain all its property, including, without limitation, keys, telephones,
computers, PDAs, documents, records, electronic data and files, notes, papers,
reports and customer lists, and shall not keep originals or copies of such
property, regardless of the medium on which it is stored.

 

--------------------------------------------------------------------------------


 

9.             Conflict of Interest

 

You should not, directly or indirectly, engage in any other business activity or
be concerned in any other business which is similar to or competes with that
carried out by the Company.

 

You must seek written consent from the Chief Executive Officer of Iron Mountain
Incorporated before you become involved in a business capacity with any
competitor, supplier or customer in circumstances which could be perceived to
compromise your position with the Company.  You must also inform the Chief
Executive Officer of Iron Mountain Incorporated should any of your immediate
family members become so involved.

 

10.          Confidentiality

 

You shall carefully guard and keep confidential all information concerning the
business, contemplated future business, prospects and any other affairs of Iron
Mountain that Iron Mountain regards as confidential, proprietary or private in
nature, whether or not so labeled (hereafter, “Confidential Information”). You
acknowledge and agree that (a) Iron Mountain’s methods of operation, software
and computer programs developed by or for Iron Mountain for use in its business,
the identity of customers and prospects, pricing and marketing strategies,
service offerings and sales techniques, and other forms of non-public
information developed or used by Iron Mountain and maintained on a confidential
basis, constitute Confidential Information and are highly valuable to lron
Mountain: (b) your unauthorized disclosure or use of Confidential Information
could irreparably damage Iron Mountain; and (c) as an employee of Iron Mountain,
you have or will have access to (and receive compensation from lron Mountain to
use, develop and/or contribute to the development of) such Confidential
Information.

 

11.          Disclosure of Information

 

You may not disclose to any person or organisation any Confidential or
proprietary information acquired by you in the course of your employment.  This
includes any information which the Company considers confidential (e.g. business
plans, projects, products and processes; or details of its current or
prospective customers) and the disclosure of which may damage the interests of
the Company or any actual or potential customer.

 

Where your work involves matters which are confidential or secret to the Company
or its customers or involves entering customer premises where security checks
are required, you may be required to provide further particulars to the Company
or relevant party as the Company may direct in order to undergo the appropriate
checks in accordance with the Data Protection Act 1992.

 

In addition you must also keep confidential at all times any personal data held
by the Company to which you may have access.

 

12.          Non-Competition

 

Since you operate within an international field of activities, and / or has
important economic, technical and financial interests in international markets,
and since you are involved in activities which allow you to directly or
indirectly gain knowledge of practices specific to the Company, of which the use
outside the Company could be disadvantageous, the following is explicitly agreed
between us:

 

You agree not to compete with the Company and its affiliates in case of
termination of the present contract in accordance with the legal requirements
and the applicable collective bargaining agreement concerning the international
non-compete clause, either by directly or indirectly acting in your own name or
by entering into service of another employer.

 

The clause will always be applicable in case of termination of the employment
contract by you, whatever the reason for the dismissal would be.

 

This obligation:

 

--------------------------------------------------------------------------------


 

a.                                     is applicable to activities similar to
those exercised by you with the employer; this includes amongst other activities
of the following entities: Brambles Limited, Cintas Corporation, Dell, Inc.,
Fujitsu, Hewlett Packard Company, International Business Machines Corp., Canon,
Oce Business Services, Oracle Corp., Pitney Bowes, Inc., Recall Corporation,
Xerox Corporation. This list is however not limitative.

 

b.                                    is related to countries; Australia,
Belgium, Brazil, Canada, Chile, China, France, Germany, Hong Kong, India, Italy,
Luxembourg, Mexico, Netherlands, Russia, Spain, the United Kingdom, and the
United States

 

c.                                     is limited to a duration of twenty-four
months, starting on the day that the employment contract has ended.

 

Within 15 days after the termination, the Company may renounce the application
of the present non-competition clause. If the Company does not renounce its
application, you will be entitled (at the end of this period) to a non
competition indemnity equal to the salary you would have earned for 50% of the
duration time of the obligation of non-compete. This indemnity has to be
calculated based on the current gross monthly remuneration.

 

In the event of any breach of the present non competition clause by you, you
will be bound to refund the sum that the Company will have paid in compliance
with this Section 12 and you will furthermore be held to pay an equivalent sum,
without prejudice to the Company’s right to prove and claim additional damage.

 

The Company can at any moment reduce the duration of the present non competition
clause. In that case, the aforementioned indemnity will be reduced
proportionally.

 

13.          Non-Solicitation

 

Following employment with the Company and for 12 months following the
termination of employment, you shall not, directly or indirectly, on behalf of
yourself or any other person or entity, solicit business from any actual or
prospective customer or client of the Company or its affiliated companies with
which he had contact during the 12 months prior to the termination, nor shall
you attempt to induce any such actual or prospective customer or client to
terminate its relationship with lron Mountain or any of its affiliated
companies.

 

Following employment with the Company and for 12 months following the
termination of employment, you will not, directly or indirectly, on behalf of
yourself or others, hire, attempt to hire, solicit for employment, seek to
retain on an independent contractor or consultant basis, or in any way encourage
the departure, resignation or other termination of employment of, any employee
of the Company or its affiliated companies,

 

14.          Non-Disparagement

 

During your employment with Iron Mountain and for all time thereafter, you will
not do any act, engage in any conduct, or make or publish any untrue or
misleading statement that will demean or otherwise adversely affect the name,
reputation, or business interests of Iron Mountain.

 

15.          Inventions

 

You shall fully disclose as soon as possible in writing to lron Mountain all
ideas, inventions and developments (including those related to software,
computer programs or processes, and including improvements upon existing
software or processes), made or conceived by you, solely or jointly with another
or others, during your employment with Iron Mountain and relating to any present
or contemplated business of Iron Mountain, you acknowledge and agree that any
such ideas, inventions and developments are, and shall remain, the exclusive
property of lron Mountain.

 

You shall promptly review and execute applications for copyright registration
and/or patents of the United States and of such foreign countries as Iron
Mountain may elect, for such of the inventions and

 

--------------------------------------------------------------------------------


 

developments contemplated above as Iron Mountain may direct, which said
applications shall be prosecuted at the expense of lron Mountain by attorneys
chosen by Iron Mountain. You shall execute and deliver assignments to lron
Mountain for your entire right, title and interest in and to said inventions and
developments and the applications and the letters patent therefore. You shall
execute all papers essential or desirable to carry out the spirit and intent
hereof, and shall give all reasonable assistance in establishing, protecting,
maintaining, and transferring the rights of lron Mountain in said inventions,
developments, applications and letters patent.

 

16.          Use of Company Facilities

 

Any company property, data, facilities or resources to which you have access
during your employment are available solely for business purposes.  You agree
that you will not use any such assets or resources or services to which you have
access for any other purpose.  You are responsible for taking reasonable care of
all company property (including data entrusted to you) during your employment.

 

Access to the Internet is granted to all employees with an appropriate business
need.  You will be required to adhere to the Company Policy with regard to the
use of the IT equipment and systems to which you are given access.  Subsequent
failure to comply with this policy may result in disciplinary action.

 

17.          Policies and Procedures

 

You must comply at all times with the Company’s rules policies and procedures
relating to equal opportunities, harassment, health and safety, compliance,
external interests and all other rules and procedures introduced by the Company
from time to time.  For the avoidance of doubt such rules, policies and
procedures are not incorporated by reference into this agreement and they can be
changed, replaced or withdrawn at any time at the discretion of the Company. 
Breach of any company rules, policies or procedures may result in disciplinary
action.

 

A full copy of the Company’s disciplinary and grievance procedures can be found
in the employee handbook.

 

18.          Hours of Work

 

Your contracted hours of work will be 37.5 hours per week, Monday to Friday. 
You will normally be required to work between the hours of 09.00am and 5.30pm
with one hour for lunch.

 

Taking into account your managerial function and position of trust, as well as
the amount of the remuneration received, you commit yourself to performing the
possible extra tasks required by the needs of the service.

 

The remuneration linked to this overtime is included in the your monthly
remuneration.

 

19.          Collective Agreements

 

Your employment with the Company will be subjected to all rules of Belgian law,
including all collective bargaining agreements concluded inside the Joint Labour
Committee n°218.

 

--------------------------------------------------------------------------------


 

20.          Variation of Contractual Terms and Conditions

 

These terms and conditions which make up your contract of employment as defined
above are subject to amendment or variation by the issue of individual or
general statements of those changes to be introduced and to be agreed with the
employee.  The Company will give reasonable notice and seek agreement to any
such changes.

 

21.          Relation to Previous Employment Contract

 

Your date of employment will remain as per your previous employment contract
(May 8, 2006), particularly for the purposes of calculating any service related
benefits or rights. Furthermore, the General Terms & Conditions of Employment
remain in force with the change that also for these terms the following
Section regarding Applicable Law and Jurisdiction applies.  Apart from this, the
old employment contract of May 2006 and Confidentiality and Non-Competition
Agreement of September 19, 2008 are replaced by this contract.

 

22.          Applicable Law / Jurisdiction

 

For the purposes of this Contract the applicable Law will be Belgium Law and if
any disputes arise these will be dealt with in the Courts of Brussels.

 

23.          Acceptance of Offer

 

I hereby accept the terms & conditions of employment as contained in this
Contract of Employment

 

 

Signed:

/s/ Marc A. Duale

 

 

 

 

 

 

 

Name:

Marc A. Duale

 

 

 

 

 

 

 

Dated:

December 18, 2009

 

 

--------------------------------------------------------------------------------